       Case 3:19-cv-00193-CWR-FKB Document 5 Filed 08/05/19 Page 1 of 9



                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                           NORTHERN DIVISION

JACKSON WADE                                                                 PLAINTIFF

VS.                                         CIVIL ACTION NO.: 3:19-cv-193-CWR-FKB

HINDS COUNTY, MISSISSIPPI,
by and through its Board of Supervisors, and
JOHN and JANE DOES 1-24.                                                 DEFENDANTS

                        HINDS COUNTY, MISSISSIPPI’S
                      ANSWER TO PLAINTIFF’S COMPLAINT

       Comes now, Hinds County, Mississippi, by and through counsel, and in

response to Plaintiff’s Complaint (CM/ECF Doc No. 1), would show as follows:

                                    FIRST DEFENSE

      Plaintiff’s Complaint fails to state a claim upon which any relief may be granted

and, therefore, pursuant to Fed. R. Civ. P. 12(b)(6), the same should be dismissed.

                                  SECOND DEFENSE

       Plaintiff’s Complaint fails to state facts against the answering defendant which

would rise to the level of a constitutional or statutory deprivation under the laws of the

United States, the Constitution of the United States, the laws of Mississippi, or the

Constitution of Mississippi.

                                   THIRD DEFENSE

        Answering defendant specifically asserts and invokes all defenses available to it

as set forth in Fed. R. Civ. P. 12(b)(1) through 12(b)(7) for which a good faith legal

and/or factual basis exists or may exist.
      Case 3:19-cv-00193-CWR-FKB Document 5 Filed 08/05/19 Page 2 of 9



                                   FOURTH DEFENSE

      Insofar as any state law claims are concerned, the answering defendant invokes

each and every privilege, immunity, restriction and/or limitation of the Mississippi

Tort Claims Act, Miss. Code Ann. § 11-46-1, et seq., including, but not limited to, the

provisions outlined in Sections 11-46-3, 11-46-5, 11-46-7, 11-46-9, 11-46-11, 11-46-13 and

11-46-15.

                                   FIFTH DEFENSE

      Answering defendant denies that it has been guilty of any actionable conduct.

                                   SIXTH DEFENSE

                            ADMISSIONS AND DENIALS

      And now, without waiving any defenses heretofore or hereinafter set forth,

answering defendant responds to the allegations of Plaintiff’s Complaint, paragraph by

paragraph as follows:

                          COMPLAINT (CM/ECF Doc. No.1)

                                        PARTIES

                                            1.

      Answering defendant admits, upon information and belief, the allegations of

paragraph 1 of Plaintiff’s Complaint.

                                            2.

      Answering defendant admits the allegations of paragraph 2 of Plaintiff’s

Complaint.




                                            2
      Case 3:19-cv-00193-CWR-FKB Document 5 Filed 08/05/19 Page 3 of 9



                                           3.

      Answering defendant denies the allegations of paragraph 3 of Plaintiff’s

Complaint.

                                   JURISDICTION

                                           4.

      Without waiving any immunities, restrictions or limitations, answering

defendant admits that this Court has jurisdiction over this matter as Plaintiff alleges

federal claims. Answering defendant denies the remaining allegations of paragraph 4 of

Plaintiff’s Complaint.

                                        VENUE

                                           5.

      Without waiving any immunities, restrictions or limitations, answering

defendant admits that venue is proper in this Court. Answering defendant denies the

remaining allegations of paragraph 5 of Plaintiff’s Complaint.

                                        FACTS

                                           6.

      Answering defendant admits that Plaintiff was a detainee housed in the Hinds

County Detention Center (“HCDC”). Answering defendant admits, upon information

and belief, Plaintiff was attacked by his fellow inmates. Answering defendant denies

the remaining allegations of paragraph 6 of Plaintiff’s Complaint.




                                            3
      Case 3:19-cv-00193-CWR-FKB Document 5 Filed 08/05/19 Page 4 of 9



                                       7.

       Answering defendant denies the allegations of paragraph 7 of Plaintiff’s

Complaint.

                             COUNT I
        ACTION FOR DEPRAVATION OF CIVIL RIGHTS (42 U.S.C. § 1983)

                                       8.

       Answering defendant repeats and incorporates by reference each and every

defense, admission, and denial to paragraphs 1-7 hereinabove as if the same were

specifically set out herein.

                                       9.

       Answering defendant denies the allegations of paragraph 9 of Plaintiff’s

Complaint.

                                       10.

       Answering defendant denies the allegations of paragraph 10 of Plaintiff’s

Complaint.

                                       11.

       Answering defendant denies the allegations of paragraph 11 of Plaintiff’s

Complaint.

                                       12.

       Answering defendant denies the allegations of paragraph 12 of Plaintiff’s

Complaint.




                                       4
      Case 3:19-cv-00193-CWR-FKB Document 5 Filed 08/05/19 Page 5 of 9



                                          13.

       Answering defendant denies the allegations of paragraph 13 of Plaintiff’s

Complaint.

                           COUNT II
 ACTION FOR CONSPIRACY TO INTERFERE WITH CIVIL RIGHTS (42 U.S.C. §
                             1985)

                                          14.

       Answering defendant repeats and incorporates by reference each and every

defense, admission, and denial to paragraphs 1-13 hereinabove as if the same were

specifically set out herein.

                                          15.

       Answering defendant denies the allegations of paragraph 15 of Plaintiff’s

Complaint.

                                          16.

       Answering defendant denies the allegations of paragraph 16 of Plaintiff’s

Complaint.

                               PRAYER FOR RELIEF

                                          17.

       Answering defendant denies the allegations of paragraph 17 of Plaintiff’s

Complaint, including subparagraphs a-d.




                                          5
      Case 3:19-cv-00193-CWR-FKB Document 5 Filed 08/05/19 Page 6 of 9



                                  EIGHTH DEFENSE

      Answering defendant is protected by and invokes all the immunities granted by

judicial, common law, and statutory sovereign immunity.

                                   NINTH DEFENSE

      Answering defendant avers that it has met or exceeded the requirements of law

and due care and that it is guilty of no acts or omissions which either caused or

contributed to the incidents in question.

                                   TENTH DEFENSE

      Answering defendant alleges that Plaintiff’s claims are barred by the applicable

statute of limitations, res judicata, collateral estoppel, laches, waiver, contributory

negligence, accord and satisfaction, lack of standing, release, and/or estoppel.

                                 ELEVENTH DEFENSE

      Plaintiff is not entitled to recover any enhanced, punitive, or exemplary

damages, as provided by Miss. Code Ann. § 11-46-15 insofar as any state court claims

are concerned. Additionally, answering defendant would affirmatively state that the

Plaintiff is not entitled to recover enhanced, punitive, or exemplary damages, the same

being violative of the Fourth, Fifth, Sixth, Eighth, and Fourteenth Amendments of the

Constitution of the United States and Article III, Section 14 of the Constitution of the

State of Mississippi, inclusive of, but not necessarily limited to, the following separate

and several grounds:

      (a)    The procedures may result in the award of joint and several judgments

against multiple defendants for different alleged acts of wrongdoing.

                                            6
      Case 3:19-cv-00193-CWR-FKB Document 5 Filed 08/05/19 Page 7 of 9



         (b)   The procedures fail to provide means for awarding separate judgments

against alleged joint tortfeasors.

         (c)   The procedures fail to provide a limit on the amount of the award against

the defendant.

         (d)   The procedures fail to provide specific standards for the amount of the

award of punitive damages.

         (e)   The procedures permit award of punitive damages upon satisfaction of a

standard of proof less than that applicable to the imposition of criminal sanctions.

         (f)   The procedures permit multiple awards of punitive damages for the same

alleged act.

         (g)   The procedures fail to provide a clear consistent appellant standard of

review of an award for punitive damages.

         (h)   The procedures may permit the admission of evidence relative to punitive

damages in the same proceedings during which liability and compensatory damages

are determined.

         (i)   The standard of conduct upon which punitive damages are sought is

vague.

                                     TWELTH DEFENSE

         Answering defendant asserts and invokes 42 U.S.C. 1997e(a)-(h) to the extent

applicable.




                                            7
       Case 3:19-cv-00193-CWR-FKB Document 5 Filed 08/05/19 Page 8 of 9



                                  THIRTEENTH DEFENSE

       Answering defendant invokes Heck v. Humphrey, 512 U.S. 477 (1994), as a defense

to the extent it is applicable to any of Plaintiff’s claims.

                                  FOURTEENTH DEFENSE

       Answering defendant reserves the right to add additional defenses as the same

become known during the course of discovery of this cause.

                                   FIFTEENTH DEFENSE

       Any allegations contained in the Plaintiff’s Complaint, which are not specifically

admitted are hereby denied.

       And now, having answered the Complaint filed against it, the answering

defendant requests that the same be dismissed and that they be discharged with costs

assessed against the Plaintiff.

DATE:         August 5, 2019.

                                                           Respectfully submitted,

                                                           HINDS COUNTY, MISSISSIPPI

                                                           By:   /s/William R. Allen
                                                                 One of Its Attorneys

WILLIAM R. ALLEN (MSB #100541)
CHRISTINA J. SMITH (MSB#105483 )
Allen, Allen, Breeland & Allen, PLLC
214 Justice Street
P. O. Box 751
Brookhaven, MS 39602-0751
Tel. 601-833-4361
Fax 601-833-6647
Email: wallen@aabalegal.com
Email: csmith@aabalegal.com

                                                8
      Case 3:19-cv-00193-CWR-FKB Document 5 Filed 08/05/19 Page 9 of 9



                                    CERTIFICATE

      I, the undersigned of Allen, Allen, Breeland & Allen, PLLC, one of the attorneys

for Defendant, Hinds County, Mississippi, hereby certify that on this day, I

electronically filed the foregoing Answer to Plaintiff’s Complaint with the Clerk of the

Court using the ECF system which gave notification of the same to:

             J. Matthew Eichelberger, Esq.
             Eichelberger Law Firm, PLLC
             208 E. Pearl St., Suite 201
             Jackson, MS 39201
             matt@ike-law.com
                    Counsel for Plaintiff

      This the 5th day of August, 2019.

                                                            /s/William R. Allen
                                                            OF COUNSEL




                                             9
